Citation Nr: 0708075	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to an increased rating for right knee 
disability, currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for left knee 
disability, currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for residuals of 
right 5th metacarpal fracture. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1979 to December 
1980.

This appeal arises to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied entitlement to service connection for 
coronary artery disease, granted an increased rating for 
patellofemoral pain syndrome of each knee, and denied a 
compensable rating for residuals of right 5th metacarpal 
fracture.  

The claims file was later transferred to the St. Petersburg, 
Florida, RO. 

In July 2006, the veteran asserted that his knees prevent him 
from working.  This is referred to the RO as an informal 
claim for a total disability rating for compensation purposes 
based on individual unemployability.

Entitlement to service connection for coronary artery disease 
and entitlement to increased ratings for each knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

Residuals of right 5th metacarpal fracture include full range 
of motion of the fingers with mild functional impairment due 
to right wrist pain on movement. 


CONCLUSION OF LAW

The criteria for a 10 percent schedular rating for residuals 
of right 5th metacarpal fracture are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate I, § 4.71a, Diagnostic Code 5215 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that are relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in January, June, and September 2003, and in May and July 
2006.  These letters informed the veteran of the evidence 
needed to substantiate the claim, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
additional notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to increased rating claims.  In 
the present appeal, the RO notified the veteran of all the 
elements pertaining to the assignment of disability ratings 
and effective dates for those ratings.  Thus, no unfair 
prejudice to the veteran will result from the Board's grant 
of a higher rating. 

Disability Ratings

Disability evaluations are determined by applying VA's rating 
schedule.  38 C.F.R. Part 4 (2006).  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995)

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and in non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2006).

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Residuals of a right 5th metacarpal fracture have been 
noncompensably rated during the appeal period under 
Diagnostic Code 5099-5227.  

Limitation of motion in dorsiflexion of either wrist to less 
than 15 degrees or where palmar flexion is limited in line 
with the forearm warrants a 10 percent rating.  38 C.F.R. 
§ 4.71 Plate I, § 4.71a, Diagnostic Code 5215 (2006).

Favorable or unfavorable ankylosis of the ring finger of 
either hand warrants a noncompensable evaluation.  Ankylosis 
is considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
of the median transverse of the palm.  It is unfavorable when 
it precludes such motion.  Extremely unfavorable ankylosis 
will be rated as amputation under diagnostic codes 5152 
through 5156.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2006).  

Limitation of motion of the ring or little finger of either 
hand warrants a noncompensable schedular evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2006).  

The veteran underwent two orthopedic examinations during the 
rating period.  A January 2003 VA examination report reflects 
complaints of pain in the right wrist area exacerbated by use 
of the right (dominant) hand during wet and cold weather.  
Right wrist range of motion was normal, but with complaints 
of pain at the limits.  See 38 C.F.R. § 4.71, Plate I.  
Strength was normal.  The diagnosis was right hand strain, 
tendonitis, with mild function loss due to pain.  

A June 2006 VA examination report reflects similar symptoms.  
The examiner noted full range of motion of the fingers of the 
right hand and the finger tips touched the transverse fold of 
the palm.  The diagnosis was status post right 5th metacarpal 
fracture.  

The Board will consider the right-hand related complaints to 
be service-connected residuals.  As noted in the January 2003 
VA examination report, right-hand pain results in mild 
functional loss.  Although right wrist range of motion is 
otherwise noncompensable, applying §§ 4.40, 4.45, and 4.59 a 
painful joint must be regarded as seriously disabled 
nonetheless.  Moreover, under DeLuca, VA is required to rate 
any functional impairment.  Resolving any remaining doubt in 
favor of the veteran, the Board finds that the criteria for a 
10 percent rating under Diagnostic Code 5215 are more nearly 
approximated for right wrist painful motion. 



ORDER

A 10 percent rating is granted for residuals of right 5th 
metacarpal fracture.  


REMAND

Concerning service connection for coronary artery disease, an 
opinion addressing the etiology of this disease would be 
helpful prior to adjudication.  A May 1980 service medical 
record notes a complaint of chest pains for one week.  No 
blood pressure reading was taken; however, in June1980 the 
veteran's blood pressure was 140/92.  A January 2003 VA 
outpatient treatment report reflects diagnoses of ASCVD 
(atherosclerotic cardiovascular disease), hypertension, and 
tobacco use.  

A VA orthopedic examination report of June 2006 does not 
clearly indicate the pain-free range of motion of either 
knee.  The veteran testified that his pain-free range of 
motion is significantly less than the maximum range of 
motion.  Thus, clarification is necessary prior to 
adjudication.  

During his recent hearing, the veteran testified that 
relevant treatment reports should be obtained from Columbia, 
Poplar Bluff, and St. Louis, Missouri, VA Medical Centers; 
from Montgomery, Alabama, VA Medical Center; from Palo Alto, 
California, VA Medical Center; and from Walter Reed Army 
Hospital.  An attempt should be made to locate these records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate relevant treatment 
reports from Columbia, Poplar Bluff, and 
St. Louis, Missouri, VA Medical Centers; 
from Montgomery, Alabama, VA Medical 
Center; from Palo Alto, California, VA 
Medical Center; and, from Walter Reed 
Army Hospital.  If no records are found, 
the claims file should clearly note that 
fact.  

2. Review the file and ensure for the 
remaining issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
VA must send the veteran a notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App.473 
(2006), and (2) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist.

3.  After the development requested above 
has been completed, arrange an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review in 
conjunction with the examination.  The 
physician should elicit all current knee 
symptoms and answer the following:

I. What is the current diagnosis or 
diagnoses relative to the knees?

II. What is the maximum range of 
motion in flexion and extension of 
each knee and what is the pain-free 
range of motion of motion of each 
knee in flexion and extension.  

4.  Arrange for an opinion by an 
appropriate specialist to determine the 
etiology of the veteran's coronary artery 
disease.  The physician should review the 
claims file in conjunction with the 
examination; in particular, a May 1980 
service medical record that notes a one-
week history of chest pains and a June 
1980 blood pressure reading of 140/92.  
The physician should address whether it 
is at least as likely as not (50 percent 
or greater probability) that 
cardiovascular-renal disease and/or 
hypertension began during active service.  
The physician should offer a rationale 
for any conclusion reached.  The veteran 
should be reexamined, if necessary.

5.  After the development requested above 
has been completed to the extent 
possible, readjudicate the service 
connection claim and the increased rating 
claims.  If any of the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claims.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2006).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


